


109 HR 5480 IH: To promote economic diversification, entrepreneurship,

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5480
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. McDermott (for
			 himself, Mr. Lantos,
			 Mr. Rangel,
			 Mr. Payne,
			 Mr. English of Pennsylvania,
			 Ms. McCollum of Minnesota,
			 Mr. Jefferson,
			 Mr. Berman,
			 Mr. Doggett,
			 Ms. Millender-McDonald,
			 Mr. Meeks of New York,
			 Mr. McNulty,
			 Mr. McGovern,
			 Ms. Bordallo,
			 Ms. Watson,
			 Ms. Corrine Brown of Florida,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Gonzalez,
			 Mr. Miller of North Carolina, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on International
			 Relations, and in addition to the Committees on
			 Ways and Means,
			 Small Business, and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote economic diversification, entrepreneurship,
		  and private sector development in Africa, and to promote partnerships among
		  small and medium enterprises in the United States and the African private
		  sector in qualified sub-Saharan African countries.
	
	
		1.Short titleThis Act may be cited as the African
			 Entrepreneurship Act of 2006.
		2.FindingsCongress finds the following:
			(1)According to the Organization for Economic
			 Co-operation and Development (OECD), the economies of sub-Saharan African
			 countries have registered their highest overall growth in eight years—more than
			 five percent in 2004—due to rising global commodity prices, the expansion of
			 production in oil-producing sub-Saharan African countries, and prudent
			 macro-economic policies.
			(2)While economic liberalization has reduced
			 the involvement of governments of sub-Saharan African countries in the economic
			 sector, it has not resulted in improved credit delivery to finance domestic
			 businesses, particularly small and medium enterprises in sub-Saharan African
			 countries, in the private sector.
			(3)Increasingly, governments of sub-Saharan
			 African countries are making concerted efforts to investigate corruption,
			 prosecute corrupt officials, and recover public funds through the creation of
			 agencies such as the Economic and Financial Crimes Commission in Nigeria, the
			 Serious Fraud Office in Ghana, the Federal Ethics and Anticorruption Commission
			 in Ethiopia, and the Anticorruption Commission in Zambia.
			(4)A major challenge for sub-Saharan African
			 countries is to productively invest their own capital to expand domestic
			 business ownership and create employment, particularly for youth, in order to
			 promote broad and sustainable economic growth and democracy.
			(5)While the microenterprise movement has
			 shown itself to be an important generator of self-employment, research and
			 experience throughout sub-Saharan Africa also have proven that small and medium
			 enterprises are the greatest catalyst for job creation, skills transfer, and
			 wealth creation in sub-Saharan Africa.
			(6)Although small and medium enterprises in
			 sub-Saharan African countries make up the largest portion of the formal economy
			 in sub-Saharan African countries, the average annual contribution of
			 investments of such small and medium enterprises to growth in the gross
			 domestic product of sub-Saharan African countries by proportion declined from
			 an average of 14 percent in the 1970s, to 13 percent in the 1980s, and to 12
			 percent in the first half of the 1990s, while during the same period, the
			 proportion of gross domestic product investment by small and medium enterprises
			 in other developing regions increased.
			(7)Many retail banks avoid lending to small
			 and medium enterprises in sub-Saharan African countries or engage in predatory
			 lending practices, considering such small and medium enterprises as presenting
			 a high credit default risk and as costly to administer, and instead concentrate
			 on providing credit to larger local or international firms or on holding
			 high-yield government bonds.
			(8)This approach harms the prospects for
			 sustainable private sector development by ignoring the necessity of a bottom-up
			 capital formation—a key factor in creating jobs which is necessary to reduce
			 poverty and income inequalities.
			(9)Governments of sub-Saharan African
			 countries must develop the fiscal policies, economic institutions, legal
			 frameworks, labor market protections, commercial infrastructures, and lending
			 practices to create and manage competitive business environments for investors
			 in small and medium enterprises in sub-Saharan African countries. Further,
			 small and medium enterprises in sub-Saharan African countries must acquire the
			 business skills, expertise, and capital financing necessary to manage
			 successful businesses.
			(10)The innovative trade capacity building
			 efforts underway with African nations through the United States Agency for
			 International Development’s Regional Trade Hubs enable African economies to
			 become better integrated into regional and global markets to take advantage of
			 trade opportunities afforded by the African Growth and Opportunity Act (19
			 U.S.C. 3701 et seq.). These efforts can be further augmented by providing
			 technical assistance to small and medium enterprises, to help diversify and
			 grow the economies of sub-Saharan Africa.
			(11)The experience of United States private
			 volunteer organizations shows that deliberately targeting the capacity of small
			 and medium enterprises, including farmers’ cooperatives and rural businesses,
			 to access and participate in local, national, and regional markets effectively
			 builds the capacity of small and medium enterprises to participate in export
			 markets.
			(12)A World Bank
			 study estimates that countries chiefly exporting a single commodity, such as
			 oil, may be 22 times more likely have a civil war break out than a country with
			 a diverse mix of exports.
			(13)By the year 2015,
			 it is estimated that 25 percent of United States oil imports will originate in
			 sub-Saharan Africa, making the political and economic stability of the region
			 of paramount importance to United States national security. Recent incidents of
			 violence and the recurrent disruption of oil production, including, for
			 example, in the Niger Delta of Nigeria, highlight the need to work closely with
			 local communities to create jobs and spread the benefits of the global economy
			 to local residents. Many oil corporations have established local content
			 programs to provide contracting opportunities to indigenous business leaders,
			 but many of these business people lack the skills necessary to benefit from the
			 highly profitable business projects available to them.
			3.Sense of Congress;
			 declaration of policy
			(a)Sense of
			 CongressIt is the sense of
			 Congress that in an increasingly competitive global environment driven by
			 transformations in technology, communications, transportation, finance,
			 production, labor markets, sub-Saharan African countries should develop a
			 strong and diverse private sector, particularly small and medium enterprises,
			 to be full participants in the global economy.
			(b)Declaration of
			 policyIt shall be the policy
			 of the Government of the United States to make available for private sector
			 development in sub-Saharan African countries professional, technical, and other
			 resources for capacity-building for retail banks and small and medium
			 enterprises, including farmers’ cooperatives and businesses, to promote
			 entrepreneurship and economic and export diversification, to expand the formal
			 sector, and to increase trade under the African Growth and Opportunity Act (19
			 U.S.C. 3701 et seq.) of exports from Africa to the United States and trade
			 among sub-Saharan African countries.
			4.African Economic
			 Diversification financing rate
			(a)In
			 generalSubsection (c) of
			 section 4611 of the Internal Revenue Code of 1986 is amended—
				(1)in paragraph (1), by striking
			 and in subparagraph (A), by striking the period and inserting
			 , and in subparagraph (B), and by adding at the end the
			 following new subparagraph:
					
						(C)the African
				Economic Diversification Fund financing
				rate.
						,
				and
				(2)in paragraph (2), by striking
			 and in subparagraph (A), by striking the period and inserting
			 , and in subparagraph (B), and by adding at the end the
			 following new subparagraph:
					
						(C)the African
				Economic Diversification Fund financing rate is, with respect to a petroleum
				product, the column 1 general rate of duty under the Harmonized Tariff Schedule
				of the United States that applies to such petroleum
				product.
						.
				(b)Application of
			 African Economic Diversification Fund financing rateSection 4611 of such Code (relating to
			 environmental tax on petroleum) is amended by adding at the end the following
			 new subsection:
				
					(g)Application of
				African Economic Diversification Fund financing rate
						(1)In
				generalThe African Economic Diversification Fund financing rate
				shall apply only to petroleum products entered into the United States directly
				from a beneficiary sub-Saharan African country described in section 506A(c) of
				the Trade Act of 1974.
						(2)TerminationThe
				African Economic Diversification Fund financing rate shall not apply after
				December 31,
				2011.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			5.African Economic
			 Diversification Fund
			(a)Creation of trust
			 fundSubchapter A of chapter
			 98 of the Internal Revenue Code of 1986 is amended by inserting at the end the
			 following new section:
				
					9511.African
				Economic Diversification Fund
						(a)Creation of trust
				fundThere is established in the Treasury of the United States a
				trust fund to be known as the African Economic Diversification
				Fund, consisting of such amounts as may be appropriated or credited to
				the African Economic Diversification Fund.
						(b)Transfer of
				certain taxesThere are hereby appropriated to the African
				Economic Diversification Fund amounts equivalent to the taxes received in the
				Treasury under section 4611 (relating to environmental tax on petroleum) to the
				extent attributable to the African Economic Diversification Fund financing rate
				under section 4611(c).
						(c)ExpendituresAmounts in the African Economic
				Diversification Fund shall be available, as provided by appropriation Acts,
				only for purposes of making the following expenditures—
							(1)Department of
				AgricultureExpenditures
				related to personnel and technical assistance provided by the Secretary of
				Agriculture, through the Foreign Agriculture Service, for the purpose
				of—
								(A)developing and
				facilitating value-added agricultural processing activities, as determined by
				the Secretary of Agriculture, in qualified sub-Saharan African countries,
								(B)developing a
				comprehensive plan for the expansion and diversification of agricultural trade
				between qualified sub-Saharan African countries and the United States under the
				African Growth and Opportunity Act and among sub-Saharan African
				countries,
								(C)arranging trade
				and investment missions to qualified sub-Saharan African countries to generate
				joint venture investment and joint venture marketing agreements between farmers
				in the United States and qualified sub-Saharan African countries, and
								(D)improving market access for United States
				agricultural products and equipment in qualified sub-Saharan African countries
				by—
									(i)strengthening the capacity of agricultural
				producer organizations in qualified sub-Saharan African countries to identify
				agricultural equipment and supply needs,
									(ii)working with
				United States financial institutions to increase the number of such financial
				institutions that cooperate with the Supplier Credit Guarantee Program,
									(iii)working with financial institutions in
				qualified sub-Saharan African countries to remove obstacles that inhibit fuller
				implementation of the Export Credit Guarantee and Intermediate Export Credit
				Guarantee programs, and
									(iv)facilitating access for ports of entry and
				warehouse facilities in qualified sub-Saharan African countries to the
				Facilities Guarantee Program.
									(2)Small Business
				AdministrationExpenditures
				related to carrying out the 21st Century African Entrepreneurs Program,
				established pursuant to section 22(g) of the Small Business Act, in qualified
				sub-Saharan African countries.
							(3)Department of
				CommerceExpenditures related
				to personnel and technical assistance provided by the Secretary of Commerce for
				the purpose of—
								(A)promoting business
				partnerships between entrepreneurs in the United States and in qualified
				sub-Saharan African countries,
								(B)hosting
				conferences and initiating 2-way trade missions to discover and encourage
				opportunities for private sector cooperation between the United States and
				qualified sub-Saharan African countries,
								(C)helping United
				States firms fully understand the risks and benefits of doing business in
				qualified sub-Saharan African countries and developing tools and mechanisms to
				reduce such risks and enhance such benefits,
								(D)facilitating the transfer of United States
				commercial and manufacturing technology to qualified sub-Saharan African
				countries for the purposes of expanding commercial opportunities,
								(E)promoting the establishment of lending
				programs of financial institutions for qualified small and medium African
				enterprises by establishing effective credit risk management systems to improve
				the quality of the assets of such financial institutions and the ability of
				such financial institutions to research and assess overall credit risk,
				and
								(F)promoting the development of qualified
				small and medium African enterprises that are located in rural and peri-urban
				areas by carrying out capacity-building activities for microenterprise business
				associations and microfinance networks.
								(4)U.S.-Africa
				Private Sector Advisory Council and African Development
				BankExpenditures related to carrying out sections 7 and 8 of the
				African Entrepreneurship Act of 2006.
							(5)United States
				Trade RepresentativeExpenditures related to activities by the
				United States Trade Representative to convene trade capacity building programs
				in qualified sub-Saharan African countries to provide technical assistance
				aimed to increase international trade under the African Growth and Opportunity
				Act.
							(d)DefinitionsFor purposes of this section—
							(1)Qualified
				sub-Saharan African countryThe term qualified sub-Saharan
				African country means a beneficiary sub-Saharan African country
				described in section 506A(c) of the Trade Act of 1974.
							(2)Qualified small
				and medium African enterpriseThe term qualified small and
				medium African enterprise means a business in a qualified sub-Saharan
				African country that meets the standards developed for such country by the
				Administrator of the Small Business Administration, in cooperation with the
				Administrator of the United States Agency for International Development,
				pursuant to section 22(g)(4) of the Small Business
				Act.
							.
			(b)Clerical
			 amendmentThe table of sections for subchapter A of chapter 98 of
			 such Code is amended by inserting at the end the following new item:
				
					
						Sec. 9511. African Economic
				Diversification
				Fund.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			6.21st Century
			 African Entrepreneurs ProgramSection 22 of the Small Business Act (15
			 U.S.C. 649) is amended by adding at the end the following new
			 subsection:
			
				(g)African
				Entrepreneurs Program
					(1)EstablishmentThe
				Administrator shall establish in the Office of International Trade a program to
				be known as the 21st Century African Entrepreneurs Program to
				provide assistance to qualified small and medium African enterprises.
					(2)African
				Entrepreneurs Program Centers
						(A)Establishment of
				CentersAs part of the
				program established under paragraph (1), the Administrator shall establish not
				less than three African Entrepreneurs Program Centers during each of fiscal
				years 2007 through 2012. The Administrator shall establish the Centers in
				central and accessible places in qualified sub-Saharan African
				countries.
						(B)FunctionsThe
				function of each African Entrepreneurs Program Center established under
				subparagraph (A) is to provide information and guidance to qualified small and
				medium African enterprises, including—
							(i)providing quality training, counseling, and
				access to financial resources to enable qualified small and medium African
				enterprises to present well-developed business plans to banks in qualified
				sub-Saharan African countries for the purpose of accessing capital;
							(ii)providing counseling, training, and
				technical assistance in all aspects of small business management, including
				marketing and production, to qualified small and medium African
				enterprises;
							(iii)providing management assistance to current
				and prospective owners of qualified small and medium African
				enterprises;
							(iv)partnering with
				banks in qualified sub-Saharan African countries, the United States Agency for
				International Development (specifically the Development Credit Account), the
				Department of the Treasury, and international financial institutions, such as
				the World Bank and the African Development Bank, to provide loan guarantees to
				financial institutions in qualified sub-Saharan African countries that make
				loans to qualified small and medium African enterprises;
							(v)developing programs to help qualified small
				and medium African enterprises to understand export opportunities that may
				exist, an in particular, to understand trade preferences available to
				businesses located in qualified sub-Saharan African countries; and
							(vi)reaching out
				particularly to current and prospective women entrepreneurs to provide
				assistance relating to launching or growing a small business, and implementing
				the model of the women’s business centers under section 29, with regard to
				services and assistance provided.
							(C)Personnel
							(i)Director;
				staffEach African Entrepreneurs Program Center established under
				subparagraph (A) shall have a director and staff.
							(ii)Volunteers;
				part-time staffThe director of an African Entrepreneurs Program
				Center may hire volunteers or part-time staff, as the director finds
				appropriate.
							(iii)ConsultantsThe director of an African Entrepreneurs
				Program Center may hire a consultant or engineer or pay for the use of a
				testing laboratory, if the consultant, engineer, or laboratory is necessary to
				provide assistance to a qualified small and medium African enterprises that is
				in need of specialized expertise and that requests assistance from the
				Center.
							(D)Advisory
				committeeFor each country in
				which the Administrator establishes an African Entrepreneurs Program Center,
				the Administrator shall establish an advisory committee made up of members from
				the private sector for the purpose of obtaining input and advice from the
				members on how the Center may best serve the needs of qualified small and
				medium African enterprises in that country.
						(E)Self-sufficiency
							(i)Initial
				fundingThe Administrator
				should seek to obtain 30 percent of the funds required for each African
				Entrepreneurs Program Center through partnerships and in-kind support,
				including building space, instructor time, furniture donation, and co-funding
				from the public or private sector, in the country in which the Center is
				located.
							(ii)Long-term
				fundingNot later than the date that is five years after the date
				on which the Center is established, the Administrator should seek to obtain 100
				percent of the funds required for each African Entrepreneurs Program Center
				through mechanisms, such as public and private partnerships and small or modest
				fees-for-service.
							(3)African small
				business roundtablesThe Administrator shall convene two
				roundtables each year in each country in which an African Entrepreneurs Program
				Center is established under paragraph (2) to promote cooperation between banks
				and entrepreneurs in the United States and in qualified sub-Saharan African
				countries and to identify problems in the delivery of financial services to
				small businesses. Each roundtable should include representatives from banks in
				the United States with experience working with and benefitting from existing
				United States financial programs that support small businesses and farmers’
				cooperatives.
					(4)SME Congress of
				Sub-Saharan AfricaThe
				Administrator shall seek to establish the SME Congress of Sub-Saharan Africa.
				The SME Congress of Sub-Saharan Africa shall be modeled after the SME Congress
				of the Americas, a hemisphere network of micro, small and medium enterprise
				service providers created to enhance the ability of small business to
				effectively participate in and benefit from international trade by seeking to
				reduce the time and costs associated with starting and growing a small or
				medium enterprise. The Administrator shall seek to coordinate SME Congress of
				Sub-Saharan Africa meetings with the annual meetings described in section
				105(c)(2)(B) of the African Growth and Opportunity Act (19 U.S.C. 3704).
					(5)Qualified small
				and medium African enterprise
						(A)In
				generalThe Administrator, in cooperation with the Administrator
				of the United States Agency for International Development, shall develop
				standards, specific to the qualified sub-Saharan African country in which the
				business is located, for determining whether such business is a qualified small
				and medium African enterprise.
						(B)Qualified
				sub-Saharan African countryFor purposes of this subsection, the
				term qualified sub-Saharan African country means a beneficiary
				sub-Saharan African country described in section 506A(c) of the Trade Act of
				1974 (19 U.S.C.
				2466a).
						.
		7.U.S.-Africa
			 Private Sector Advisory Council
			(a)EstablishmentThe
			 Administrator of the Small Business Administration shall establish an advisory
			 council to be known as the U.S.-Africa Private Sector Advisory
			 Council (hereinafter referred to as the Council).
			(b)DutiesThe Council shall—
				(1)advise the
			 Congress and Federal agencies on—
					(A)the use of
			 expenditures made from amounts available in the African Economic
			 Diversification Fund, established under section 9511 of the Internal Revenue
			 Code of 1986; and
					(B)the implementation
			 of policies and programs described in subsection (c) of such section;
					(2)assist the private sector in the United
			 States and qualified sub-Saharan African countries in carrying out the
			 opportunities identified by—
					(A)conferences and 2-way trade missions
			 organized by the Secretary of Commerce to discover and encourage opportunities
			 for private sector cooperation between the United States and qualified
			 sub-Saharan African countries, and
					(B)trade and investment missions to qualified
			 sub-Saharan African countries arranged by the Secretary of Agriculture to
			 generate joint venture investment and joint venture marketing agreements
			 between farmers in the United States and in qualified sub-Saharan African
			 countries;
					(3)assist in the coordination of annual
			 meetings hosted by United States representatives of the private sector with
			 representatives of the private sector from sub-Saharan Africa, as described in
			 section 105(c)(2)(B) of the African Growth and Opportunity Act (19 U.S.C.
			 3704); and
				(4)advise the
			 President on providing assistance to qualified small and medium African
			 enterprises in accordance with section 496A of the Foreign Assistance Act of
			 1961 (as amended by section 10).
				(c)Appointment
				(1)MembersThe
			 Council shall be composed of 20 members, as follows:
					(A)1 member,
			 appointed jointly by the chair and ranking minority member of the Committee on
			 Ways and Means of the House of Representatives and the chair and ranking
			 minority member of the Committee on Finance of the Senate, from the
			 private-sector business community in qualified sub-Saharan African
			 countries,
					(B)1 member, appointed jointly by the chair
			 and ranking minority member of the Committee on Ways and Means of the House of
			 Representatives and the chair and ranking minority member of the Committee on
			 Finance of the Senate, from the private-sector business community in the United
			 States,
					(C)1 member, appointed by the President, from
			 the private-sector business community in qualified sub-Saharan African
			 countries,
					(D)1 member, appointed by the President, from
			 the private-sector business community in the United States,
					(E)8 members, appointed jointly by the Council
			 members identified in subparagraphs (A) through (D), from the private-sector
			 business community in qualified sub-Saharan African countries, and
					(F)8 members, appointed jointly by the Council
			 members identified in subparagraphs (A) through (D), from the private-sector
			 business community in the United States.
					(2)Consultation
			 requiredThe Council members
			 identified in subparagraphs (A) through (D) of paragraph (1) shall consult
			 among themselves prior to the appointment of additional members of the Council
			 in order to achieve, to the maximum extent possible, fair and equitable
			 representation of various points of view with respect to the matters to be
			 studied by the Council under subsection (b).
				(3)Terms of
			 appointmentThe members of the Council shall be appointed not
			 more than 90 days after the date of the enactment of this Act. The members of
			 the Council shall serve for the life of the Council.
				(4)Co-chairsThe
			 member of the Council identified in subparagraphs (A) through (D) of paragraph
			 (1) shall serve as Co-chairs of the Council.
				(d)Meetings
				(1)Initial
			 meetingNot later than 180 days after the date of the enactment
			 of this Act, the Council shall conduct its first meeting.
				(2)Open
			 meetingsEach meeting of the Council shall be open to the public.
				(e)VacanciesA
			 vacancy on the Council—
				(1)shall be filled in
			 the same manner as the original appointment not later than 30 days after the
			 Council is given notice of the vacancy, and
				(2)shall not affect
			 the power of the remaining members to execute the duties of the Council.
				(f)Travel
			 expensesMembers of the Council shall receive travel expenses,
			 including per diem in lieu of subsistence, in accordance with sections 5702 and
			 5703 of title 5, United States Code.
			(g)Director;
			 staff
				(1)DirectorThe
			 Co-chairs shall appoint a Director.
				(2)StaffThe Director, with the approval of the
			 Council, may appoint and fix the pay of additional personnel.
				(h)ManagementThe
			 Council shall be managed by the Council members, the director, and staff in a
			 manner consistent with the purposes of this section.
			(i)Other
			 authorityThe Council may lease space and acquire personal
			 property to the extent that funds are available.
			(j)Self-sufficiencyNot
			 later than the date that is 5 years after the date on which the Council is
			 established, the Council should seek to obtain 100 percent of the funds
			 required to carry out this section through partnerships, cash contributions,
			 membership fees, and in-kind support.
			(k)ReportsNot
			 later than 1 year after the date of the first meeting of the Council, and
			 annually thereafter, the Council shall make public and transmit to the Congress
			 and the Small Business Administration a report—
				(1)detailing the
			 actions the Council has taken during the previous year in fulfillment of the
			 duties described in subsection (b),
				(2)making
			 recommendations related to policies that would further encourage the
			 development of the private sector in qualified sub-Saharan African countries,
			 particularly with regard to qualified small and medium African enterprises,
			 and
				(3)including a budget
			 proposal for the next fiscal year.
				8.Coordination with
			 African Development Bank
			(a)African
			 Entrepreneurs ProgramThe Administrator of the Small Business
			 Administration should provide the Secretary of the Treasury with information
			 pertaining to how African Development Bank programs can be used to improve the
			 21st Century African Entrepreneurs Program, established pursuant to section
			 22(g) of the Small Business Act (15 U.S.C. 649(g)). The Secretary of the
			 Treasury should instruct the United States Executive Director at the African
			 Development Bank to urge the African Development Bank to use programs of the
			 African Development Bank in this manner.
			(b)Value-added
			 agriculture loan facilityThe
			 Secretary of Agriculture should provide the Secretary of the Treasury with
			 information pertaining to how the establishment of a value-added agricultural
			 loan facility can be used to support the development of qualified small and
			 medium African enterprises devoted to the processing of agricultural
			 commodities. The Secretary of the Treasury should instruct the United States
			 Executive Director at the African Development Bank to urge the African
			 Development Bank to use loan programs of the African Development Bank to foster
			 the establishment of such a facility.
			(c)Feasibility
			 studies
				(1)The Secretary of
			 Agriculture, through the Foreign Agricultural Service, should provide technical
			 assistance to farmers in qualified sub-Saharan African countries in the
			 development of pre-feasibility studies to identify potentially profitable
			 projects for submission to the African Development Bank.
				(2)The United States
			 Trade Development Agency should provide assistance in the preparation of final
			 feasibility studies for projects to be submitted to African Development Bank
			 under the United States Department of Agriculture-African Development Bank loan
			 facility program.
				(d)Technical
			 assistance for agricultural facilitiesThe Secretary of
			 Agriculture, through the Foreign Agricultural Service, should provide technical
			 assistance to farmers in qualified sub-Saharan African countries who are funded
			 by the African Development Bank loan facility.
			9.Activities to
			 strengthen fundamental labor rights
			(a)In
			 generalThe Secretary of
			 State should undertake activities to strengthen internationally recognized
			 labor rights and standards in qualified sub-Saharan African countries
			 by—
				(1)ensuring that governments and businesses in
			 qualified sub-Saharan African countries are aware of their obligations (through
			 membership in the International Labor Organization (ILO) as well as under
			 United States trade preference programs such as the generalized system of
			 preferences and the African Growth and Opportunity Act) to respect, promote,
			 and realize the international labor standards established by the ILO,
				(2)monitoring the enforcement of labor laws
			 in qualified sub-Saharan African countries, including labor laws relating to
			 workers’ rights to free association, prohibitions on child labor, forced labor,
			 and discrimination, safety in the work environment, workplace standards laws
			 regulating minimum wage and hours of work, and collective bargaining, through
			 ensuring, among other things, that reporting on labor rights at United States
			 missions is a priority, and
				(3)providing technical assistance to enhance
			 enforcement of labor laws in qualified sub-Saharan African countries and for
			 institutional capacity building of trade unions to increase their capabilities
			 to represent workers at workplaces and with their governments.
				(b)DefinitionsFor
			 purposes of section 7, 8, and 9 of this Act:
				(1)Qualified
			 sub-Saharan African countryThe term qualified sub-Saharan
			 African country means a beneficiary sub-Saharan African country
			 described in section 506A(c) of the Trade Act of 1974 (19 U.S.C. 2466a).
				(2)Qualified small
			 and medium African enterpriseThe term qualified small and
			 medium African enterprise means a business in a qualified sub-Saharan
			 African country that meet the standards developed for such country by the
			 Administrator of the Small Business Administration, in cooperation with the
			 Administrator of the United States Agency for International Development,
			 pursuant to section 22(g)(4) of the Small Business Act (15 U.S.C. 649).
				10.Assistance for
			 qualified small and medium African enterprises
			(a)In
			 generalChapter 10 of part I of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2293 et seq.) is amended by inserting after section 496 the
			 following new section:
				
					496A.Assistance for
				qualified small and medium African enterprises
						(a)AuthorizationThe
				President, acting through the Administrator of the United States Agency for
				International Development, is authorized to provide assistance, on such terms
				and conditions as the President may determine, for qualified small and medium
				African enterprises.
						(b)Activities
				supportedAssistance provided under subsection (a) shall, to the
				maximum extent practicable, be used to carry out the following
				activities:
							(1)Youth
				entrepreneurship programsActivities to establish youth
				entrepreneurship training programs in schools or through community partnerships
				with business and youth organizations in qualified sub-Saharan African
				countries to promote economic skills, ethics, integrity, and healthy life
				skills among youth in such countries. Such activities may include providing
				assistance through United States and international youth organizations located
				in qualified sub-Saharan African countries and ministries of education, local
				schools, businesses, and youth groups to—
								(A)teach basic
				concepts of business economics and free enterprise and the relevance of
				education for such youth to improving the quality of their lives;
								(B)teach basic
				concepts of good governance, the rule of law, human rights, and citizenship as
				they relate to national development;
								(C)assist youth to
				make decisions about their educational and professional future and develop
				communication skills that are vital to succeed in the domestic, regional, and
				international business world;
								(D)develop a specialized curriculum for youth
				in rural and peri-urban areas and utilize, whenever possible, business and
				community volunteers to deliver such curriculum; and
								(E)organize
				student-led enterprises.
								(2)Anti-corruption
				initiativesActivities that
				combat corruption, improve transparency and accountability, and promote other
				forms of good governance and management in qualified sub-Saharan African
				countries. Such activities may include—
								(A)providing technical assistance to
				governments of qualified sub-Saharan African countries that are implementing
				the United Nations Convention against Corruption, including assistance to
				combat anti-competitive, unethical, and corrupt activities, including
				protection against actions that may distort or inhibit transparency in market
				mechanisms and impair the development of qualified small and medium African
				enterprises;
								(B)providing
				assistance to develop a legal framework for commercial transactions that
				fosters business practices that promote transparent, ethical, and competitive
				behavior in the economic sector, such as commercial codes that incorporate
				international standards and protection of national and international
				intellectual property rights and core labor standards; and
								(C)providing training
				and technical assistance relating to drafting of anti-corruption,
				privatization, and competitive statutory and administrative codes, and
				providing technical assistance to ministries and agencies implementing
				anti-corruption laws and regulations.
								(c)DefinitionsIn
				this section:
							(1)Qualified
				sub-Saharan African countryThe term qualified sub-Saharan
				African country means a beneficiary sub-Saharan African country
				described in section 506A(c) of the Trade Act of 1974 (19 U.S.C. 2466a).
							(2)Qualified small
				and medium African enterpriseThe term qualified small and medium
				African enterprise means a business in a qualified sub-Saharan African
				country that meet the standards developed for such country by the Administrator
				of the Small Business Administration, in cooperation with the Administrator of
				the United States Agency for International Development, pursuant to section
				22(g)(4) of the Small Business Act (15 U.S.C.
				649).
							.
			(b)Conforming
			 amendmentSection 497 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2294) is amended in the second sentence by adding at the end before the
			 period the following: or section 496A.
			(c)Authorization of
			 appropriationsFor purposes of carrying out this section, there
			 are authorized to be appropriated $5,000,000 for each of fiscal years 2007 and
			 2008.
			11.ReportNot later than 6 months after the date of
			 the enactment of this Act, the President shall transmit to Congress a report
			 including legislative recommendations for the creation of American jobs,
			 particularly in economically disadvantaged areas, by utilizing opportunities
			 that arise from an increase in United States imports.
		
